Case seri Doc 18 Filed 02/21/19 @Feve 1of3

UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA
MIAMI, DIVISION
In re: : CASE NO.: 17-21741-LMI
PAUL ALVIN SVENSEN, JR, : CHAPTER 7

Debtor.

 

ADV. CASE NO: 18-1358-LMI
ROBERT ANGUEIRA, as Trustee in
Bankruptcy for Paul Alvin Svensen, Jr.,

Plaintiff,
Vs.

PAUL ALVIN SVENSEN, JR,

Defendant. /

 

TRUSTEE’S EXHIBIT REGISTER FOR PRETRIAL CONFERENCE AND TRIAL

Undersigned counsel for the Plaintiff Robert A. Angueira, as Chapter 7 Trustee of the
Bankruptcy Estate of Paul Alvin Svensen, Jr., submits this Exhibit Register for the Pretrial
Conference set for November 5, 2018 at 1:30 P.M

 

Trustee Robert A. Angueira’s Exhibits
Not

 

Admitted Refused Introduced
_ Admitted _ Retused __Antroecey

A

1. Chapter 13 Voluntary Petition [Main Case D.E. 1]

 

2. Initial Schedules filed by the Debtor on
November 8, 2017 [Main Case D.E. 20}.

 

3. Amended Schedules filed by the Debtor on

 

 

4. Notice of Taking Rule 2004 Examination Duces

Tecum of Paul Alvin Svensen, Jr. [Main Case

February 5, 2018 [Main Case D.E. 52]. A;
D.E. 69] nl

 

 

 

 

 

 
 

 

Case com Doc 18 Filed 02/21/19 or 2 of 3

 

Trustee Robert A. Angueira’s Exhibits

Not
Admitted Refused Introduced

 

wa

. Transcript of §341 Meeting of Creditors held on
February 5, 2018.

 

an

. Transcript of the Rule 2004 Examination of the
Debtor Paul Alvin Svensen, Jr., taken on March
19, 2018.

 

7. Certificate of Title for 2006 Bentley Continental

 

8. Bank Statements City National Bank Account #-
2317 from February 28, 2017 through September
29, 2017.

 

\O

. Correspondence from Debtor’s counsel
Christopher Benjamin dated August 3, 2018.

 

{0. All Exhibits included in Debtor’s Exhibit
Register to the extent not objected by the Trustee.

A

p
Flying Spur. p

A

p

$

 

11. All documents utilized by the Debtor to the
extent not objected by the Trustee. “

 

12. Any and all documents to be used for rebuttal
and impeachment purposes. “

 

 

 

 

 

 

Reservation of Rights

The Trustee reserves the right to amend or supplement this Exhibit Register prior to the
commencement of the Pretrial Conference and Trial. The Trustee further reserves the right to
attempt to introduce into evidence any documents on the Debtor’s list to the extent not otherwise
objected to by the Trustee at or before the Evidentiary Hearing.

CERTIFICATE OF SERVICE

1 HEREBY CERTIFY that a true and correct copy of the Trustee’s Exhibit Register, and
Exhibits were furnished via e-mail this 30" day of October, 2018, upon the Debtor’s Counsel,

Christopher E. Benjamin, Esq., at cbenjamin@thebarristerfirm.com.
Case “eo Doc 18 Filed 02/21/19 oe 3 of 3

 

ROBERT A. ANGUEIRA, P.A.
16 S.W. 1% Avenue

Miami, Florida 33130

Tel. (305) 263-3328

e-mail yanay@rabankruptcy.com

By /s/ Yanay Galban
YANAY GALBAN, ESQ
Florida Bar No. 0105146

 

 
